      Case 7:17-cv-08943-CS-JCM Document 243 Filed 12/14/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 National Association for the Advancement
 of Colored People, Spring Valley Branch;
 Julio Clerveaux; Chevon Dos Reis; Eric                            ECF CASE
 Goodwin; Jose Vitelio Gregorio; Dorothy
 Miller; and Hillary Moreau,                                   No. 7:17-cv-08943

                       Plaintiffs,                            DISTRICT JUDGE
                                                               CATHY SEIBEL
        v.
                                                            MAGISTRATE JUDGE
 East Ramapo Central School District,                      JUDITH C. MCCARTHY

                       Defendant.


                             AMENDED NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Defendant East Ramapo Central School District and

non-parties Harry Grossman, Yehuda Weissmandl, and Joel Freilich, through undersigned

counsel, hereby appeal to the United States Court of Appeals for the Second Circuit from each and

every part of the Order of District Judge Cathy Seibel entered in this action on November 19, 2018

(ECF No. 224). This notice amends the Notice of Appeal previously filed in this action on

November 20, 2018 (ECF No. 225). The appeal to which this Amended Notice of Appeal relates

has been docketed in the Second Circuit under Case No. 18-3481.

                                                  Respectfully submitted,

                                                  MORGAN, LEWIS & BOCKIUS LLP

 Dated: December 14, 2018                         s/ David J. Butler
                                                  David J. Butler
                                                  Randall M. Levine
                                                  101 Park Avenue
                                                  New York, NY 10178
                                                  T: (212) 309-6000
                                                  F: (212) 309-6001
                                                      -and-
Case 7:17-cv-08943-CS-JCM Document 243 Filed 12/14/18 Page 2 of 2



                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    T: (202) 739-3000
                                    F: (202) 739-3001
                                    david.butler@morganlewis.com
                                    randall.levine@morganlewis.com

                                    William S.D. Cravens
                                    Clara Kollm
                                    Adam Adler
                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    T: (202) 739-3000
                                    F: (202) 739-3001
                                    william.cravens@morganlewis.com
                                    clara.kollm@morganlewis.com
                                    adam.adler@morganlewis.com

                                    Counsel for Defendant and Non-Parties Harry
                                    Grossman, Yehuda Weissmandl, and Joel
                                    Freilich




                                2
